IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


ANTHONY NELL WILLIAMS,

             Appellant,

 v.                                                 Case No. 5D17-1992

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 2, 2018

3.850 Appeal from the Circuit
Court for Volusia County,
James R. Clayton, Judge.

James S. Purdy, Public Defender, and
Rocco Joseph Carbone, III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See State v. Michel, 43 Fla. L. Weekly S298 (Fla. July 12, 2018).




COHEN, C.J., LAMBERT and HARRIS, JJ., concur.